Citation Nr: 1635124	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-09 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable disability rating for removal of the left testicle.  

2.  Entitlement to an initial compensable disability rating for residuals of testicular cancer, to include retrograde ejaculation.  


REPRESENTATION

Appellant represented by:	Margaret A. Matthews, Agent


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1981 to March 1985. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO, in part, granted service connection for removal of the left testicle and residuals of testicular cancer, to include retrograde ejaculation; each disability was assigned an initial noncompensable rating, effective October 8, 2011--the date VA received the Veteran's initial claim for compensation for these disabilities.  

In his Substantive Appeal, received by VA in March 2014, the Veteran requested a video conference (VC) hearing before a Veterans Law Judge.  In an August 2016 statement to VA, the Veteran, through his agent, canceled his VC hearing request.  He requested that the Board continue with its adjudication of his appeal.  (See Veteran's Agent's August 2016 letter to VA).  Accordingly, the Board finds that the Veteran's request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2015).  


FINDINGS OF FACT

1.  The Veteran is status post left testicle removal, with no evidence of the right testicle being absent or nonfunctional.

2.  The Veteran's residuals of testicular cancer, to include retrograde ejaculation, do not include any recurrence of a tumor or metastasis, no indication of renal dysfunction, and no evidence of voiding dysfunction or penile deformity .



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for removal of the left testicle have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7524 (2015).

2.  The criteria for an initial compensable disability rating for residuals of testicular cancer, to include retrograde ejaculation, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.27, 4.115b, Diagnostic Codes 7528-7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126), have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the appealed February 2013 rating decision, via a November 2011 letter to the Veteran, the RO provided him with time- and content-compliant VCAA notice.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has not asserted any notice error or specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Service treatment records and private and VA treatment records related to the Veteran's disabilities have been associated with the electronic record.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication of the claims decided herein.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Merits Analysis

In this appeal, the Veteran seeks initial compensable disability ratings for removal of the left testicle and residuals of testicular cancer, to include retrograde ejaculation.  After a brief discussion of the laws and regulations pertaining to initial rating claims, the Board will proceed with its analysis of the claims. 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the medical evidence since the grants of service connection and consideration of the appropriateness of "staged ratings" is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

i) Removal of the Left Testicle

The Veteran seeks an initial compensable disability rating for removal of the left testicle.  

The Veteran's removal of the left testicle has been rated under Diagnostic Code 7524 (for testis, removal), which sets forth the following criteria.  A zero percent rating is warranted for removal of one testis, and a 30 percent rating is warranted for removal of both testes.  An accompanying Note provides that, in cases of the removal of one testis as the result of a service-incurred injury or disease, other than an undescended or congenitally undeveloped testis, with the absence or nonfunctioning of the other testis unrelated to service, an evaluation of 30 percent will be assigned for the service-connected testicular loss.  The Note also provides that a testis which is undescended or congenitally undeveloped is not a ratable disability.  A Footnote provides that review should be conducted for entitlement to special monthly compensation under § 3.350 of this chapter.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, Code 7524 (2015).  [The Board notes that the Veteran has been in receipt of special monthly compensation, pursuant to 38 C.F.R. § 3.350 on account of anatomical loss of a creative organ, for the entire period of the current claim, as such award became effective on October 8, 2011.]

VA received the Veteran's initial claim for residuals of testicular cancer, which included removal of the left testicle, on October 8, 2011.  In the appealed February 2013 rating action, the RO granted service connection for this disability and assigned the current initial noncompensable disability rating under Diagnostic Code 7524.  The RO based its award on clinical evidence reflecting that the Veteran had undergone a left orchiectomy secondary to testicular cancer.  (See January and July 1989 reports, prepared by Brigham and Women's Hospital and February 2013 VA genitourinary (GU) examination report).  

The Board finds that the preponderance of the evidence of record is against an initial compensable disability rating for removal of the left testicle because there is no medical evidence of the right testicle being absent or nonfunctional.  See 38 C.F.R. § 3.350(a)(1)(i).  When examined by VA in February and September 2013, the examining clinicians indicated that the Veteran's left testicle had been removed secondary to testicular cancer and that his right testicle was normal.  (See February and September 2013 VA GU examination reports).  

Accordingly, the Board finds that an initial schedular compensable disability rating for removal of the left testicle is not warranted at any time during the appeal period.  Fenderson, supra. 

ii) Residuals of Testicular Cancer, to include retrograde ejaculation

The Veteran seeks an initial compensable disability rating for residuals of testicular cancer, to include retrograde ejaculation.  

By the appealed February 2013 rating action, the RO granted service connection for residuals of testicular cancer, to include retrograde ejaculation, and an initial noncompensable disability rating was assigned under 38 C.F.R. § 4.115b, Diagnostic Codes 7528-7522 (2015).  See 38 C.F.R. § 4.27 (noting that the diagnostic code for diseases may contain the diagnostic code for the disease followed by a hyphen and the diagnostic code for the residual condition on which the rating is based). 

Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system, if there has been no local reoccurrence or metastasis, are rated on their residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 

The criteria for voiding dysfunction indicates that particular condition should be rated as urine leakage, frequency, or obstructive voiding.

The criteria for urine leakage provide that with continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence a 20 percent rating is assigned for urinary leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is assigned for urinary leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is assigned for urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

The criteria for urinary frequency provide that a 10 percent rating is assigned for urinary frequency with daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is assigned for urinary frequency with daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating is assigned for urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night.

As to obstructive urinary symptoms the applicable rating criteria provide that symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year warrants a noncompensable rating.  A 10 percent rating is assigned for obstructed voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  Obstructive voiding with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.

Under 38 C.F.R. § 4.115a, renal dysfunction is rated as noncompensably disabling where there is albumin and casts with a history of acute nephritis; or, hypertension non-compensable under diagnostic code 7101.  The next higher rating of 30 percent requires evidence of albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling.  

In addition, under 38 C.F.R. § 4.115a, a urinary tract infection is rated as 10 percent disabling with long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  A 30 percent rating is assigned when there is recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  See 38 C.F.R. § 4.115a (2015). 

Under Diagnostic Code 7522, a deformity of the penis with loss of erectile power warrants a maximum 20 percent evaluation.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2015).

The Board finds that the preponderance of the evidence of record is against an initial compensable disability rating for the Veteran's service-connected residuals of testicular cancer, to include retrograde ejaculation.  VA examinations, conducted in February and September 2013, did not disclose any evidence of local recurrence of testicular cancer or metastasis; nor has the Veteran so alleged.  In addition, these same examination reports were negative for any evidence of renal and voiding dysfunction.  (See February and September 2013 VA GU examination reports).   Accordingly, an initial compensable disability rating for residuals of testicular cancer, to include retrograde ejaculation, is not warranted.  38 C.F.R. § 4.115b, Diagnostic Codes 7528 -7522. 

The Board has also considered other potentially applicable diagnostic codes.  As there is no evidence of penis deformity with loss of erectile power, testicular atrophy, chronic epididymo-orchitis, testicular atrophy or prostate gland injuries, Diagnostic Codes 7522, 7523, 7525 and 7527, respectively, are not for consideration.  38 C.F.R. § 4.115b, Diagnostic Codes 7522-7523, 7525, 7527 (2015).  Furthermore, and as discussed previously herein, the Veteran is already in receipt of an initial noncompensable percent rating for removal of his left testicle under Diagnostic Code 7524.  Accordingly, an initial schedular compensable disability rating for residuals of testicular cancer, to include retrograde ejaculation, is not warranted under other diagnostic codes.

III Fenderson Considerations

Additionally, the record contains no evidence showing the Veteran is entitled to initial compensable disability ratings for the service-connected disabilities on appeal at any point during the instant appeal; therefore no staged ratings are appropriate.  See Fenderson, supra.  Thus, the Board finds that the currently assigned initial noncompensable disability ratings are appropriate and there is no basis for awarding higher evaluations for the service-connected removal of the left testicle and residuals of testicular cancer, to include retrograde ejaculation, at any point during the appeal period.  38 C.F.R. §§ 4.118 , Diagnostic Codes 7524, 7528-7522.

IV. Extraschedular Consideration

Regarding the initial rating claims on appeal, the Board has considered whether such matters should be referred to the Chief Benefits Director or the Director, Compensation Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321. 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a particular service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111,115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, comparing the Veteran's disability level and the symptomatology of his removal of the left testicle and residuals of testicular cancer, to include retrograde ejaculation, to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provides for higher ratings for more severe symptoms or related symptoms.  It has not been shown that the Veteran experiences any symptomatology not already encompassed or covered in the Rating Schedule with respect to either disability adjudicated herein.  The Board also notes that the record does not show that the Veteran has required hospitalization to treat either one of the disabilities on appeal, aside from the Veteran's initial surgery to remove his left testicle.  

 In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit held that the Board must consider the cumulative impact of all service-connected disabilities under consideration when assessing whether extraschedular consideration is considered.  Under Johnson, a veteran may be entitled to "consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The combined effect of an extraschedular rating is meant to fill the gap between the schedular combined rating and a total rating.  In this case, the Veteran is service-connected for tinnitus and right ear hearing loss, aside from those adjudicated herein.  He has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.
In light of the foregoing, the Board finds that the assigned schedular ratings are adequate and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1) for the service-connected removal of the left testicle and residuals of testicular cancer, to include retrograde ejaculation.

V. Total Disability Rating Based on Individual Unemployability (TDIU) Considerations

A claim for an initial or increased rating includes the issue of whether the Veteran's disability renders him unable to obtain and maintain substantially gainful employment. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, there is no evidence of unemployability as a result of the disabilities on appeal, and the Veteran has not argued otherwise.  Thus, consideration of TDIU is not warranted.  Id. 


ORDER

An initial compensable rating for removal of the left testicle is denied. 

An initial compensable rating for residuals of testicular cancer, to include retrograde ejaculation, is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


